       Case 4:18-cv-00304-SMR-CFB Document 19 Filed 11/26/18 Page 1 of 3
                             IN THE UNITED STATES COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

                                    )
THE OFFICIAL COMMITTEE OF           )
UNSECURED CREDITORS OF              )
FANSTEEL FOUNDRY CORPORATION        )
f/k/a WELLMAN DYNAMICS              )
CORPORATION,                        )
                                    )
                        Plaintiff,  ) Case No. 4:18-cv-00304-SMR-CFB
                                    )
                    v.              )
                                    )
CURTIS J. ZAMEC II, BRIAN           )
F.CASSADY, LEONARD M. LEVIE, EARL )       PLAINTIFF’S MOTION TO
F. WHITE, TODD M. HYMEL, DAVID E    ) SUBSTITUTE DANIEL DOOLEY,
LEITTEN, MARCUS COLLARDIN, 510      )     TRUSTEE, AS PLAINTIFF
OCEAN DRIVE DEBT ACQUISITION,       )
LLC, FANSTEEL, INC., WELLMAN        )
DYNAMICS MACHINERY & ASSEMBLY, )
INC., FRMI, INC., FANSTEEL ENA USA, )
INC., JOHN DOES 1-20,               )
                                    )
                        Defendants. )
                                    )

        COMES NOW Plaintiff, Official Committee of Unsecured Creditors of Fansteel Foundry

Corporation (f/k/a Wellman Dynamics Corporation) (the “Committee”), by and through the

undersigned counsel and in support of its Motion to Substitute Daniel Dooley, Trustee, as

Plaintiff in this action states as follows:

        1.      On September 12, 2018, the Committee filed its Complaint initiating the above-

captioned case.

        2.      On October 26, 2018, Judge Shodeen for the United States Southern District

Bankruptcy Court confirmed the Chapter 11 Liquidating Plan of Fansteel Foundry Corporation

(f/k/a Wellman Dynamics Corporation) as amended.1

        3.      On November 10, 2018, the Plan went Effective without appeal or stay of the

actions set forth in the Plan.

1
 The Order Confirming the Plan is located at U.S. Southern District Bankruptcy Case No. 16-01825 Docket No.
972.
       Case 4:18-cv-00304-SMR-CFB Document 19 Filed 11/26/18 Page 2 of 3
        4.         Pursuant to the Plan this action vests in the WDC Liquidation Trust (the “Trust”)

and Daniel Dooley is the appointed Liquidating Trustee of the Trust (“Trustee”). Attached and

incorporated by this reference is Exhibit A, the fully executed Liquidation Trust Agreement.

        5.         Pursuant to Federal Rule of Civil Procedure 25(c) and by this Motion, the

Committee seeks an Order from the Court substituting Daniel Dooley as Liquidation Trustee as

the Party Plaintiff in this action.

        6.         Federal Rule of Civil Procedure 25(c) governs the substitution of parties and

provides in relevant part:

                   If an interest is transferred, the action may be continued by or against the
                   original party unless the court, on motion, orders the transferee to be
                   substituted in the action or joined with the original party.

        7.         The interest in this action was transferred to the Trust pursuant to the Plan.

Danial Dooley, as the appointed Liquidation Trustee, is the real party in interest in this litigation

and should be therefore substituted into the case as the party Plaintiff.

        WHEREFORE the Plaintiff respectfully requests the Court Order substitution of the

Plaintiff Committee with Daniel Dooley, as Trustee of the WDC Liquidation Trust, as the new

party Plaintiff.

Dated: November 26, 2018.

Respectfully submitted,

                                                   /s/ Kristina M. Stanger
                                                   Kristina M. Stanger (IA AT 0000255)
                                                   Nyemaster Goode, P.C.
                                                   700 Walnut Street, Suite 1600
                                                   Des Moines, IA 50323
                                                   Tel: (515) 283-8009
                                                   Fax: (515) 283-8045
                                                   Email: kmstanger@nyemaster.com

                                                   Kevin H. Collins (IA AT 0001671)
                                                   Nyemaster Goode, P.C.
                                                   625 First Street SE, Suite 400
                                                   Cedar Rapids, IA 52401
                                                   Tel: (319) 286-7003
      Case 4:18-cv-00304-SMR-CFB Document 19 Filed 11/26/18 Page 3 of 3
                                             Fax: (319) 286-7050
                                             Email: khcollins@nyemaster.com

                                             Stephen M. Packman
                                             ARCHER & GREINER, P.C.
                                             Three Logan Square
                                             1717 Arch Street, Suite 3500
                                             Philadelphia, PA 19103
                                             Telephone: (215) 246-3147
                                             Facsimile: (215) 963-9999
                                             Email: spackman@archerlaw.com

                                             ATTORNEYS       FOR    PLAINTIFF
                                             COMMITTEE AND PROPOSED COUNSEL
                                             FOR LIQUIDATION TRUSTE


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, I electronically filed the foregoing with the

Clerk of Court and to be served via the CM/ECF system upon all counsel of record.


                                            /s/ Kristina M. Stanger
